Citation Nr: 1122660	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  09-34 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for frostbite of the left foot.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as low back pain).

3.  Entitlement to service connection for radiculitis (claimed as spasms and pain down the left side of the body).


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine and entitlement to service connection for radiculitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current frostbite of the left foot is not shown to be causally or etiologically related to his active military service.


CONCLUSION OF LAW

Service connection for frostbite of the left foot is not established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for frostbite of the left foot.  

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

In addition, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, a current diagnosis has been established.  At the February 2009 VA examination, the Veteran was diagnosed with mild frostbite of the left foot.

In regards to an in-service incurrence, the Veteran's 1981 military enlistment examination was normal.  His service treatment records (STRs) show treatment for a cold injury to his feet throughout 1983.  Specifically, in February 1983, the Veteran was participating in field exercises for 2-3 weeks of cold training while he was stationed in Germany.  He fell asleep on a truck and was in contact with wet, slushy snow, mainly on his left leg.  The Veteran developed cold exposure symptoms, was treated at the hospital emergency room, and went to the barracks on light duty.  The Veteran had several follow-up visits in March 1983 to the medical clinic.  During his active military service, the Veteran was never diagnosed with frostbite of the left foot.  He was merely diagnosed with a cold injury to the left foot.  The Veteran did not have a military separation examination.  

In regards to medical nexus evidence, there are no medical nexus opinions of record linking the Veteran's frostbite of the left foot to his active military service.  Following a review of the claims file, the February 2009 VA examiner determined that "it is less likely as not that the claimed condition is the same as or a result of the frostbite left leg shown during active duty."  As support for this conclusion, the VA examiner stated there is no continuity of documentation based on his left foot cold trauma.  Specifically, the VA examiner indicated that the Veteran did sustain a cold injury to his left foot during his active military service, but the VA examiner pointed out that this injury was over 20 years ago.  The VA examiner determined that, "[t]here is nothing in [the Veteran's] present VA files that records any history or complaints of localised left foot pain or injury due to a cold exposure from his service."  The VA examiner also determined that the Veteran has "severe low back pain with radicular symptoms involving the left leg and foot."  This is verified via other VA records which show extensive treatment for a low back disability with radiculopathy into the leg and foot.  The VA examiner concluded that these symptoms complicate the examination of the left foot.  The Veteran's symptoms involving his lumbar spine and his radiculopathy are currently on appeal, and are discussed in the remand portion of this decision.  There is no positive evidence to the contrary of this VA opinion in the claims file.  

As further support for the VA examiner's opinion, the Board notes that the Veteran left the active military service in July 1984 and did not complain of symptoms until he filed his formal claim for service connection in September 2007 - over 23 years later.  This intervening lapse of so many years between his military separation and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  It is also noted that when he initially came to VA for medical treatment in 2005, he did not complain of frostbite residuals.  See June 2005 VA treatment note.  One year later, he denied a history of swelling in the legs, and denied skin rashes or lesions.  It is reasonable to presume that if the Veteran had experienced residuals he associated with his previous cold injury many years prior, he would have mentioned it at these examinations when asked for specifics about his physical health.  

In reaching this decision the Board has considered the Veteran's arguments in support of his assertions that his current frostbite of the left foot is related to his active military service, and that it has worsened since his military discharge.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, frostbite of the left foot requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for frostbite of the left foot is not warranted.


Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in December 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of his claim.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, Social Security Administration (SSA) records, and post-service VA treatment records have been obtained.  The Board does not have notice of any additional relevant evidence associated with treatment for frostbite that is available but has not been obtained.  He has been afforded a VA examination and medical opinion.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

The claim for service connection for frostbite of the left foot is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

VA outpatient treatment records show that the Veteran received treatment from a Dr. Benjamin at Pro Spine.  These records should be obtained.  

A remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his current lumbar spine disorder and radiculitis.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran was diagnosed with degenerative disc disease of the lumbar spine and radiculitis by the VA Medical Center (VAMC) in January 2009.  In regards to an in-service incurrence, the Veteran's STRs are silent for any complaints of or treatment for his lumbar spine or radiculitis.  However, the Veteran has alleged that these current disorders were incurred during his active military service and have continued since his military discharge.  The United States Court of Appeals for Veterans Claims (CAVC) has held that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his current lumbar spine disorder and radiculitis.  The Veteran has never been afforded a VA medical nexus opinion for these claims.  Thus, the Board finds that examinations are needed to determine whether these disorders are related to the Veteran's active military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide a list of private doctors who have provided treatment for his lumbar spine disability with radiculopathy into the lower left extremity.  Obtain any records identified including records from Dr. Benjamin at Pro Spine.    

2.  Schedule the Veteran for an appropriate VA spine examination to ascertain the nature and etiology of his current degenerative disc disease of the lumbar spine.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently degenerative disc disease of the lumbar spine had its onset during his active military service.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

3.  Schedule the Veteran for an appropriate VA peripheral nerves examination to ascertain the nature and etiology of his currently diagnosed radiculitis.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently radiculitis had its onset during his active military service.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After the above actions have been completed, readjudicate the Veteran's claims for entitlement to service connection for degenerative disc disease of the lumbar spine and entitlement to service connection for radiculitis.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


